TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00025-CR




                              Jessie Joe Rodriguez, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 5484, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On October 13, 2005, appellant Jessie Joe Rodriguez, Jr., pleaded guilty to forgery

and was placed on a three-year term of deferred adjudication supervision. See Tex. Penal Code Ann.

§ 32.21 (West Supp. 2008). On October 1, 2008, a hearing was held on the State’s motion to

adjudicate, and appellant pleaded true to two of the four violations alleged in the motion. After

hearing evidence, the district court revoked supervision, adjudged appellant guilty, and assessed a

punishment of 540 days in state jail and a $500 fine.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. No pro

se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: July 9, 2009

Do Not Publish




                                                 2